          Case 1:19-cv-01356-DLC Document 6 Filed 04/10/19 Page 1 of 2




                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                              April 10, 2019
District Judge Denise Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                               Re:    Watson v. Kellogg Sales Company
                                                      1:19-cv-01356-DLC

Dear District Judge Cote:

       This office represents the plaintiff in the above action. In accordance with your Honor’s
Individual Practices in Civil Cases, 1(E), plaintiff requests an adjournment of the Initial Pretrial
Conference (“Conference”) scheduled for Friday, April 12, 2019 at 2:00 PM in Courtroom 18B.
ECF No. 5, March 11, 2019.

       The original date for the conference is April 12, 2019. There have been no previous
requests for adjournment. The defendant has not consented to this request for adjournment because
defendant has not been served in the matter.

        Plaintiff’s intention has been to effect service within the allotted timeframe – no later than
Tuesday, May 14, 2019. Fed. R. Civ. P. 4(m) (requiring proof of service or executed waiver of
service be filed within 90 days of filing); 6(a)(1)(A)-(B) (excluding the date triggering the period
and counting intermediate weekends). The requested adjournment does not affect any other
scheduled dates and no scheduling order has been issued in this action.

       Plaintiff respectfully requests the Court reset the Conference for either Friday, May 10 or
Friday, May 17, 2019, at 2:00 PM. By either of these dates, service of process will have been
completed or a waiver of service will have been filed. Thank you.

                                                              Respectfully submitted,

                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
           Case 1:19-cv-01356-DLC Document 6 Filed 04/10/19 Page 2 of 2




                                        Certificate of Service

I certify that on April 10, 2019, I served the foregoing by electronically filing and/or mailing (first-
class mail) same, to the persons or entities indicated below, at their last known address of record
(blank where not applicable).

                                                     ☐ CM/ECF                  ☐ First-Class Mail


                                                                 /s/ Spencer Sheehan
                                                                 Spencer Sheehan
